         
Exhibit 10.4
EXECUTION VERSION






AMENDMENT NO. 1 TO FUTURE FUNDING AGREEMENT


THIS AMENDMENT NO. 1 TO FUTURE FUNDING AGREEMENT, dated as of
August 5, 2020 (this “Amendment”), is entered into by and among HUNT CRE
2017-FL1 SELLER, LLC (“Seller”), HUNT COMMERCIAL MORTGAGE TRUST (“Pledgor”),
ORIX REAL ESTATE CAPITAL HOLDINGS, LLC (“Future Funding Indemnitor”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Trustee (“Secured Party”), and OREC
STRUCTURED FINANCE CO., LLC (“OSF”).


W I T N E S S E T H:


WHEREAS, Seller, Pledgor, Hunt Mortgage Group, LLC and Secured Party are parties
to that certain Future Funding Agreement, dated as of August 15, 2017 (the
“Future Funding Agreement”);


WHEREAS, Future Funding Indemnitor succeeded to the interests of Hunt Real
Estate Capital, LLC (f/k/a Hunt Mortgage Group, LLC) by merger on April 1, 2020;


WHEREAS, Seller intends to transfer the unfunded portion of all of its Future
Funding Participations to OSF, itself a wholly owned subsidiary of Future
Funding Indemnitor;


NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:


1.Obligor. For purposes of Sections 2, 3, 5, 6 and 10 of the Future Funding
Agreement, the term “Obligor” shall mean OSF, and OSF hereby joins in such
provisions of the Future Funding Agreement (as amended hereby) and the parties
hereto agree that OSF shall be subject to all of the responsibilities, duties,
liabilities and obligations, and entitled to all of the rights and benefits of,
the “Obligor” thereunder.


2.Notices.


(a) For purposes of Section 9 (a) of the Future Funding Agreement, all demands,
notices and communications to the Obligor (as defined therein), shall be in
writing and addressed to the following:


OREC Structured Finance Co., LLC 10 W. Broad Street, 8th Floor Columbus, Ohio
43215
Attention: General Counsel Phone: 614-857-1517
Email: james.henson@orixrealestatecapital.com



































--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.


SELLER:


HUNT CRE 2017-FL1 SELLER, LLC


By: /s/ Nicholas Capogrosso 
Title: Vice President


PLEDGOR:


HUNT COMMERCIAL MORTGAGE TRUST


By: /s/ Precilla Torres 
Title: Executive Vice President


FUTURE FUNDING INDEMNITOR:


ORIX REAL ESTATE CAPITAL HOLDINGS, LLC


        
By: /s/ Bob Kirkwood 
Title: Chief Financial Officer


OSF:


OREC STRUCTURED FINANCE CO., LLC


By: /s/ Bob Kirkwood 
Title: Chief Financial Officer












































Hunt CRE 2017-FL1 – Amendment No. 1 to Future Funding Agreement

